Citation Nr: 0513308	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-01 931	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for major 
depressive disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from December 
1956 to June 1962, and from March 1963 to September 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2003 RO decision which denied a rating higher than 
50 percent for service-connected major depressive disorder, 
and from a January 2004 RO decision which denied a TDIU 
rating.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claims for an increased rating and 
a TDIU rating.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Thus, the appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

REMAND

Upon review of the claims file, the Board notes that in a 
July 2003 letter received from the veteran's representative, 
it is indicated that the veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  The 
letter further indicates that the veteran specifically 
authorizes and requests that VA obtain his complete Social 
Security disability file.  However, VA is not in possession 
of the veteran's SSA records, and it does not appear that an 
attempt has been made to obtain them.  VA must obtain these 
records prior to any further adjudication.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002) (possibility that 
SSA records could contain relevant evidence, including 
medical opinions as to the etiology of a disease or injury, 
cannot be foreclosed absent a review of those records).  If 
the veteran has received outpatient medical treatment since 
the time of a February 2003 VA examination, such records 
should also be obtained.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
psychiatric treatment during and since 
2003.  The RO should obtain copies of any 
related medical records which are not 
already on file.

2.  The RO should obtain from the Social 
Security Administration all records of 
the veteran regarding his entitlement to 
disability benefits.  Thereafter, all 
such records should be associated with 
the claims folder.

3.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue(s) 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




